Citation Nr: 0807970	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-15 878	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to December 
1974.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in March 2005 and in August July 2006, when 
it was remanded for further evidentiary and procedural 
development.  Such development having been accomplished, the 
matter is once again before the Board for appellate review.


FINDING OF FACT

Multiple sclerosis was first manifest many years after 
service and is not related to service in any way.


CONCLUSION OF LAW

Multiple sclerosis did not initially manifest during service 
and may not be presumed to have had its inception during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
multiple sclerosis.  She asserts that her service-connected 
hearing loss and tinnitus were early symptoms of multiple 
sclerosis, thus bringing the initial manifestations of 
multiple sclerosis within the seven-year presumptive period.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file shows that she was informed of these 
requirements in an August 2005 letter.  The veteran was 
informed of the law and regulations governing the assignment 
of effective dates in an August 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record on appeal contains service medical records, 
service personnel records, private medical evidence, Social 
Security records, and VA examination reports and medical 
opinions.  Additional evidentiary development was required in 
the previous remands.  All evidentiary development requested 
in the remands has been accomplished.  No outstanding records 
have been identified.  Thus, the Board considers that the 
VA's duty to assist has been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When multiple sclerosis becomes manifest to a degree of 
10 percent within seven years of the veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the veteran's period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for left ear hearing loss as having been 
aggravated during military service has been established and 
service connection for tinnitus as directly due to military 
service has been established.  

The medical diagnosis of multiple sclerosis was rendered in 
1998, more than twenty years after the veteran's discharge 
from service.  

In support of the veteran's claim that hearing loss and 
tinnitus represented early manifestations of multiple 
sclerosis is a January 2001 opinion submitted by her treating 
physician, to the effect that "It is very possible that [the 
veteran's] hearing loss and tinnitus represented an initial 
episode of M.S. [multiple sclerosis], or an exacerbation of 
M.S. early in the course of her disease."  In support of 
this opinion, the physician noted that multiple sclerosis 
often goes undiagnosed for several years due to the relapsing 
and remitting nature of its associated symptoms, and that 
initial symptoms can frequently subside without treatment 
during the early course of the disease.  In an April 2003 
letter to the veteran, the same physician noted, "Certainly 
there is no way to prove that the complaints that you had of 
tinnitus and hearing difficulty were 100 percent related to 
the subsequent diagnosis of M.S., but I think that it is 
within medical probability that this was the case."

In contrast, the report of a January 2003 VA medical 
examination and opinion reflects the examiner's conclusion 
that it is less likely than not that the veteran's tinnitus 
and hearing loss were presenting symptoms of multiple 
sclerosis.  In reaching this conclusion, the examiner noted 
that she reviewed medical literature to include a VA video 
tape submitted by the veteran regarding tinnitus as a symptom 
of multiple sclerosis.  The examiner explained that such 
tinnitus is caused by muscle spasms and that the veteran's 
symptoms were not suggestive of this type of tinnitus.  The 
examiner also discussed the case with a VA neurologist, who 
felt that that nature of the veteran's symptoms and the 
clinical course of her illness were not compatible with the 
sort of tinnitus and hearing loss resulting from multiple 
sclerosis.  

A September 2005 VA examination included the examiner's 
review of the veteran's service medical records, in 
particular, those relating to her hearing loss during 
service.  Following review of the service medical records, 
recent treatment records relating to multiple sclerosis, and 
a clinical examination of the veteran, the examiner rendered 
the following opinion:  

It is the case that multiple sclerosis can be the 
cause of hearing loss.  And yet to have that as the 
explanation and to not have the development of any 
additional symptoms leading to establishment of the 
diagnosis for a period of 24 years seems to me 
untenable.  For this reason, I do not think that 
the hearing loss that was present while she was in 
the service is explained by multiple sclerosis.

The veteran also contends that acute situational mental 
problems she experienced in service, to include a Court 
Martial proceeding, represented early manifestations of 
multiple sclerosis.  To develop this aspect of her claim, the 
Board remanded the appeal in July 2006 to obtain mental 
health service records and the records reflecting the court 
martial proceeding.  The court martial records reflect that 
the veteran was convicted of stealing government property.  
Other personnel records reflect that she received a letter of 
reprimand for wrongful possession and use of marijuana, and 
was convicted in Municipal Court for driving while 
intoxicated.  


Although no mental health service records were obtainable, 
the other records were obtained and provided along with the 
entire claims file to a VA physician with neurological 
expertise for review in March 2007.  After reviewing and 
summarizing the service records and the recent course of the 
veteran's multiple sclerosis, the examiner rendered the 
following opinion:

It is less likely as not that the symptoms that 
were reported while the veteran was in the military 
or in the seven years post separation from the 
service represented the early or initial onset of 
multiple sclerosis.  After a literature review of 
common presenting signs and symptoms it appears 
that the veteran did not have any symptoms or signs 
while in the service or in the seven years post 
service that would be considered suspicious for a 
multiple sclerosis flare.  The most common 
presenting signs of multiple sclerosis are listed 
in the medical records review section of this 
report; I was not able to locate any similar signs 
or symptoms in the medical records that were 
available for my review.  Specifically the hearing 
problems that were reported appear to have predated 
military service and are not a common presentation 
for MS.  Nevertheless, it is still less likely that 
the hearing complaints would represent a sole 
manifestation of early MS years before its 
diagnosis.

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Thus, it is he responsibility of the Board to weigh the 
medical evidence supporting the veteran's claim, consisting 
of the opinions presented by her treating physician, against 
that which is against the veteran's claim, comprising the 
three VA medical opinions.  Upon balance, the Board finds 
that although all are credible and competent, we must assign 
greater evidentiary weight and value to the VA medical 
opinions.  That the veteran's treating physician may be 
biased in her favor must be acknowledged.  Furthermore, 
although her physician provided support and reasoning for the 
conclusion reached, the other medical experts who have 
reviewed the medical evidence provided more persuasive 
support for their contrary conclusions.  In particular, the 
Board is persuaded by the January 2003 examiner's explanation 
that the nature of the veteran's tinnitus was not consistent 
with the nature of tinnitus, caused by muscle spasms, which 
is likely to be related to multiple sclerosis.  The Board is 
also persuaded by the convincing rationale expressed by the 
September 2005 examiner that the lengthy period time of 
nearly twenty-four years between the onset of the veteran's 
hearing loss and tinnitus and development of any additional 
symptoms leading to establishment of the diagnosis of 
multiple sclerosis weighs against a medical finding that 
hearing loss and tinnitus were early manifestations of 
multiple sclerosis.  Lastly, the March 2007 medical expert 
found no relationship between the veteran's documented 
situational mental health problems during service and the 
later development of multiple sclerosis.  

Although the veteran's own contentions are sincere, we cannot 
accord her personal views any evidentiary weight in resolving 
this medical question.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In sum, the preponderance of the evidence is against the 
veteran's claim for service connection for multiple 
sclerosis.  The evidence shows that multiple sclerosis 
developed many years after service and well outside the 
presumptive period accorded to this particular disease.  The 
medical problems that she manifested during service or within 
seven years of her discharge from service have been shown to 
be unrelated to the later development of multiple sclerosis.  
The appeal must therefore be denied.


ORDER

Service connection for multiple sclerosis is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


